DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 2014/0163781) and Hollinger (US 2013/0250047) in view of Li (US 2013/0101157).
Regarding claim 1, Vian discloses a method for controlling a movable object (paragraph [87], Vian discloses that after identification of obstacles, the processor 310 with level of intelligence unit 324 can instruct the UAV to move accordingly by altering the route of travel to avoid the obstacle by using the obstacle information 332 obtained by element 306, and in fig.3, note that processor 310 is interactively coupled to the propulsion system 304 with a two-way arrow for permitting the processor to influence the propulsion of the UAV) comprising: 
receiving, at one or more processors (paragraph [81], fig.3, element 310 is a controller or processor; paragraph [195], Vian discloses implementation of processors), a plurality of images from a plurality of imaging devices carried by the movable object (paragraph [84], Vian discloses that the unmanned aerial vehicle scans the terrain to obtain image data with the sensor system 306, and paragraph [92], Vian discloses that sensor system 306 comprises a camera system 400, wherein paragraph [94], Vian discloses that camera system 400 captures plural images, and paragraph [111], Vian discloses that camera system 400 comprises a plurality of imaging devices that includes visible light camera 424 and stereographic camera 426 for capturing plurality of images);
identifying, with aid of the one or more processors (paragraph [81], fig.3, element 310 is a controller or processor; paragraph [195], Vian discloses implementation of processors), a target based on the plurality of images (paragraph [84], Vian discloses that processor 310 instructs sensor system 306 to obtain image information from cameras and paragraph [87], Vian discloses processor 310 has level of intelligence 324 unit and intelligence system 328 for permitting the detection and identification of obstacles as generated by element 306; paragraph [94], Vian discloses camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332, thus, a first image data and second image data is received, and that target object or obstacle is identified);
determining, with aid of the one or more processors (paragraph [81], fig.3, element 310 is a controller or processor; paragraph [195], Vian discloses implementation of processors), information of the target based on the plurality of images (paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300; paragraph [94-95], Vian discloses that multiple images 406 are obtained and can be utilized in combination with other measurement data for generating distance measurements and generating accurate data for avoiding obstacles, wherein the state information is distance); and 
controlling the movable object to avoid the target based on the information of the target (paragraph [87], Vian discloses that after identification of obstacles, the processor 310 with level of intelligence unit 324 can instruct the UAV to move accordingly by altering the route of travel to avoid the obstacle by using the obstacle information 332 obtained by element 306, and in fig.3, note that processor 310 is interactively coupled to the propulsion system 304 with a two-way arrow for permitting the processor to influence the propulsion of the UAV; paragraph [89], Vian discloses an obstacle avoidance and navigational algorithm can be applied to utilize the obstacle information 332 to ascertain a route for the UAV to avoid obstacles).  
Vian does not disclose the plurality of imaging devices including a first imaging device arranged at an upper surface of a body of the movable object and a second imaging device arranged at a lower surface of the body, each of the first imaging device and the second imaging device having a field of view greater than 150 degrees.  However, Hollinger teaches the plurality of imaging devices including a first imaging device arranged at an upper surface of a body of the movable object and a second imaging device arranged at a lower surface of the body (paragraph [397], fig.25, Hollinger discloses a flying disc shaped movable object with top view 2500 and bottom view 2510, wherein top view 2500 shows flying disc shaped movable object has a camera aperture 2502, and bottom view 2510 has a camera aperture 2512, and that the upper camera aperture 2502 and lower camera aperture 2512 benefit from the advantages disclosed for camera apertures 2403 and 2404 of fig.24 for capturing a spherical image for ascertaining a panoramic view), each of the first imaging device and the second imaging device having a field of view greater than 150 degrees (paragraph [164], Hollinger discloses that a single 360 degree image capture camera can capture a 360 degree panoramic image, wherein paragraph [397], fig.25, Hollinger discloses a flying disc shaped movable object with top view 2500 and bottom view 2510, wherein top view 2500 shows flying disc shaped movable object has a camera aperture 2502, and bottom view 2510 has a camera aperture 2512, and that the upper camera aperture 2502 and lower camera aperture 2512 benefit from the advantages disclosed for camera apertures 2403 and 2404 of fig.24 for capturing a spherical image for ascertaining a panoramic view). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian and Hollinger together as a whole for capturing images of the environment (Hollinger’s paragraph [40]).
Vian and Hollinger do not disclose determining, with aid of the one or more processors, an environment type of an environment surrounding the movable object, and identifying, with aid of the one or more processors, a target based on the plurality of images and the environment type.  However, Li teaches determining, with aid of the one or more processors, an environment type of an environment surrounding the movable object (paragraph [16], Li discloses information processing system 102 for processing information obtained surrounding the environment of the moving object or vehicle, and paragraph [23], Li discloses that various environmental types can be determined by environmental processor 136), and identifying, with aid of the one or more processors, a target based on the plurality of images and the environment type (paragraph [24], discloses environment factors/conditions, ODS (object detection system) identify appropriate appearance models for an object template 130 and/or images 122 captured by imaging system 106 to optimize the ODS detector 104 with respect to environmental factors/conditions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger and Li together as a whole for sensing the environment in order to utilize applicable conditions for capturing the ambience of the scene.
Regarding claim 2, Vian and Hollinger do not disclose further comprising: receiving, at the one or more processors, sensing data from one or more sensors of the movable object; wherein determining the environment type includes determining the environment type according to the sensing data.  However, Li teaches receiving, at the one or more processors, sensing data from one or more sensors of the movable object (paragraph [52], Li discloses that environmental factors/conditions can be identified based on GPS sensor data, from frames/images captured by imaging system 106 and the like for obtaining sensor data, and paragraph [19], Li also discloses that lighting and reflection conditions are also sensed and utilized for determining the environment type of the scene, and paragraph [16], Li discloses information processing system 102 for processing information obtained surrounding the environment of the moving object or vehicle, and paragraph [23], Li discloses that various environmental types can be determined by environmental processor 136); wherein determining the environment type includes determining the environment type according to the sensing data (paragraph [52], Li discloses that environmental factors/conditions can be identified based on GPS sensor data, from frames/images captured by imaging system 106 and the like for obtaining sensor data, and paragraph [19], Li also discloses that lighting and reflection conditions are also sensed and utilized for determining the environment type of the scene, and paragraph [16], Li discloses information processing system 102 for processing information obtained surrounding the environment of the moving object or vehicle, and paragraph [23], Li discloses that various environmental types can be determined by environmental processor 136).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger and Li together as a whole for sensing the environment in order to utilize applicable conditions for capturing the ambience of the scene.
Regarding claim 3, Vian and Hollinger do not disclose wherein determining the environment type includes: 68Client Ref No. 2014F0228US4 Attorney Docket No. 00203.1235.02US determining, with aid of the one or more processors according to the sensing data, the environment type from a plurality of types including a first type and a second type different from the first type.  However, Li teaches wherein determining the environment type includes: determining, with aid of the one or more processors according to the sensing data (paragraph [52], Li discloses that environmental factors/conditions can be identified based on GPS sensor data, from frames/images captured by imaging system 106 and the like for obtaining sensor data, and paragraph [19], Li also discloses that lighting and reflection conditions are also sensed and utilized for determining the environment type of the scene, and paragraph [16], Li discloses information processing system 102 for processing information obtained surrounding the environment of the moving object or vehicle, and paragraph [23], Li discloses that various environmental types can be determined by environmental processor 136), the environment type from a plurality of types including a first type and a second type different from the first type (paragraph [52], Li discloses that environmental factors/conditions can be identified based on GPS sensor data, from frames/images captured by imaging system 106 and the like for obtaining sensor data, and paragraph [19], Li also discloses that lighting and reflection conditions are also sensed and utilized for determining the environment type of the scene, and paragraph [16], Li discloses information processing system 102 for processing information obtained surrounding the environment of the moving object or vehicle, and paragraph [23], Li discloses that various environmental types can be determined by environmental processor 136).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger and Li together as a whole for sensing the environment in order to utilize applicable conditions for capturing the ambience of the scene.
Regarding claim 8, Vian discloses wherein the plurality of images include a first image taken by one of the plurality of imaging devices at a first location (paragraph [84], Vian discloses that processor 310 instructs sensor system 306 to obtain image information from cameras and paragraph [87], Vian discloses processor 310 has level of intelligence 324 unit and intelligence system 328 for permitting the detection and identification of obstacles as generated by element 306; paragraph [94], Vian discloses camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332, thus, a first image data is received) and a second image taken by the one of the plurality of imaging devices after the movable object travelled from the first location to a second location (paragraph [84], Vian discloses that processor 310 instructs sensor system 306 to obtain image information from cameras and paragraph [87], Vian discloses processor 310 has level of intelligence 324 unit and intelligence system 328 for permitting the detection and identification of obstacles as generated by element 306; paragraph [94], Vian discloses camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332, thus, a second image data is received).
Regarding claim 9, Vian discloses measuring, with aid of the one or more processors according to sensing data received from one or more sensors of the movable object (paragraph [81], fig.3, element 310 is a controller or processor; paragraph [195], Vian discloses implementation of processors; paragraph [68], Vian discloses a sensor system 306 implementing a plurality of sensors and sensor types for measuring and obtaining information of a scene), a distance between the first location and the second location (paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300; paragraph [94], Vian discloses that multiple images 406 are obtained and can be utilized in combination with other measurement data for generating distance measurements and generating accurate data for avoiding obstacles, and paragraph [95], Vian discloses that distance measurements can be made from different points on objects within the scene).  
Regarding claim 10, Vian discloses wherein determining the information of the target includes: determining, with aid of the one or more processors, the information of the target based on the first image, the second image, and the distance between the first location and the second location (paragraph [97], Vian discloses that a portion of the field of view is determined, ie. a taper of the tree, in that different points or portions of the field of view is determined that is occupied by the obstacle or tree; paragraph [149], Vian discloses that various measurements of an obstacle or tree are taken from multiple images for detecting changes or differences among the measurement of diameters and taper of the trees can be ascertained to a desired level of accuracy; paragraph [150], Vian discloses that stereographic camera can generate information from different perspectives that permit the depth and distances to be identified between different points on the trees from the plurality of images taken for assessing the differences or changes between the images taken from different perspectives, wherein paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300; paragraph [94], Vian discloses that multiple images 406 are obtained and can be utilized in combination with other measurement data for generating distance measurements and generating accurate data for avoiding obstacles, and paragraph [95], Vian discloses that distance measurements can be made from different points on objects within the scene).  
Regarding claim 11, Vian discloses further comprising: determining state information of the movable object (paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300; paragraph [94], Vian discloses that multiple images 406 are obtained and can be utilized in combination with other measurement data for generating distance measurements and generating accurate data for avoiding obstacles, wherein the state information is distance, and camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332, thus, a first image data and second image data is received, and that target object or obstacle is identified; paragraph [89], Vian discloses an obstacle avoidance and navigational algorithm can be applied to utilize the obstacle information 332 to ascertain a route for the UAV to avoid obstacles and other movable and non-movable obstacles); wherein controlling the movable object to avoid the target includes controlling the movable object to avoid the target based on the information of the target and the state information of the movable object (paragraph [87], Vian discloses that after identification of obstacles, the processor 310 with level of intelligence unit 324 can instruct the UAV to move accordingly by altering the route of travel to avoid the obstacle by using the obstacle information 332 obtained by element 306, and in fig.3, note that processor 310 is interactively coupled to the propulsion system 304 with a two-way arrow for permitting the processor to influence the propulsion of the UAV; paragraph [89], Vian discloses an obstacle avoidance and navigational algorithm can be applied to utilize the obstacle information 332 to ascertain a route for the UAV to avoid obstacles and other movable and non-movable obstacles, and paragraph [94], Vian discloses camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332, thus, a first image data and second image data is received, and that target object or obstacle is identified).  
Regarding claim 12, Vian discloses wherein the information of the target includes a distance between the movable object and the target (paragraph [149], Vian discloses that various measurements of an obstacle or tree are taken from multiple images for detecting changes or differences among the measurement of diameters and taper of the trees can be ascertained to a desired level of accuracy; paragraph [150], Vian discloses that stereographic camera can generate information from different perspectives that permit the depth and distances to be identified between different points on the trees from the plurality of images taken for assessing the differences or changes between the images taken from different perspectives or angular views; paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300; paragraph [94], Vian discloses that multiple images 406 are obtained and can be utilized in combination with other measurement data for generating distance measurements and generating accurate data for avoiding obstacles, wherein the state information is distance, and camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332).  
Regarding claim 15, Vian discloses wherein: the target is positioned at a side of the movable object (paragraph [97], Vian discloses that a portion of the field of view is determined, ie. a taper of the tree, in that different points or portions of the field of view is determined that is occupied by the obstacle or tree; paragraph [149], Vian discloses that various measurements of an obstacle or tree are taken from multiple images for detecting changes or differences among the measurement of diameters and taper of the trees can be ascertained to a desired level of accuracy; paragraph [150], Vian discloses that stereographic camera can generate information from different perspectives that permit the depth and distances to be identified between different points on the trees from the plurality of images taken for assessing the differences or changes between the images taken from different perspectives); and determining the information of the target includes calculating the distance based on an angle of view of the target within each of the plurality of images (paragraph [149], Vian discloses that various measurements of an obstacle or tree are taken from multiple images for detecting changes or differences among the measurement of diameters and taper of the trees can be ascertained to a desired level of accuracy; paragraph [150], Vian discloses that stereographic camera can generate information from different perspectives that permit the depth and distances to be identified between different points on the trees from the plurality of images taken for assessing the differences or changes between the images taken from different perspectives or angular views).  
Regarding claim 16, Vian discloses wherein determining the information of the target includes: detecting feature points in the plurality of images (paragraph [94], Vian discloses that multiple images are obtained including first and second image data, wherein images can be still images, video images, depth information, etc.; paragraph [95], Vian discloses that different points or feature points on objects are obtained on objects; paragraph [104], Vian discloses that stereographic camera can take images to form three-dimensional images that include depth points and locations of points in images, wherein paragraph [84], Vian discloses that processor 310 instructs sensor system 306 to obtain image information from cameras and paragraph [87], Vian discloses processor 310 has level of intelligence 324 unit and intelligence system 328 for permitting the detection and identification of obstacles as generated by element 306); determining changes in the feature points between the plurality of images (paragraph [84], Vian discloses that processor 310 instructs sensor system 306 to obtain image information from cameras and paragraph [87], Vian discloses processor 310 has level of intelligence 324 unit and intelligence system 328 for permitting the detection and identification of obstacles as generated by element 306; paragraph [94], Vian discloses camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332, thus, a first image data and second image data is received, and that target object or obstacle is identified; and paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300); and determining the information of the target based on the changes (paragraph [84], Vian discloses that processor 310 instructs sensor system 306 to obtain image information from cameras and paragraph [87], Vian discloses processor 310 has level of intelligence 324 unit and intelligence system 328 for permitting the detection and identification of obstacles as generated by element 306; paragraph [94], Vian discloses camera system 400 has a visible light camera 424 and stereographic camera 426, wherein the cameras obtain multiple images 406 for use with obstacle information 332, thus, a first image data and second image data is received, and that target object or obstacle is identified; and paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300).  
Regarding claim 20, Vian discloses a system for controlling a movable object (paragraph [87], Vian discloses that after identification of obstacles, the processor 310 with level of intelligence unit 324 can instruct the UAV to move accordingly by altering the route of travel to avoid the obstacle by using the obstacle information 332 obtained by element 306, and in fig.3, note that processor 310 is interactively coupled to the propulsion system 304 with a two-way arrow for permitting the processor to influence the propulsion of the UAV) comprising:
a plurality of imaging devices carried by the movable object and configured to obtain a plurality of images (paragraph [84], Vian discloses that the unmanned aerial vehicle scans the terrain to obtain image data with the sensor system 306, and paragraph [92], Vian discloses that sensor system 306 comprises a camera system 400, wherein paragraph [94], Vian discloses that camera system 400 captures plural images, and paragraph [111], Vian discloses that camera system 400 comprises a plurality of imaging devices that includes visible light camera 424 and stereographic camera 426 for capturing plurality of images);
one or more processors (paragraph [81], fig.3, element 310 is a controller or processor; paragraph [195], Vian discloses implementation of processors) individually or collectively configured to: 
receive the plurality of images from the plurality of imaging devices (paragraph [84], Vian discloses that the unmanned aerial vehicle scans the terrain to obtain image data with the sensor system 306, and paragraph [92], Vian discloses that sensor system 306 comprises a camera system 400, wherein paragraph [94], Vian discloses that camera system 400 captures plural images, and paragraph [111], Vian discloses that camera system 400 comprises a plurality of imaging devices that includes visible light camera 424 and stereographic camera 426 for capturing plurality of images); 
determine information of the target based on the plurality of images (paragraph [109], Vian discloses that distance information 434 identifies a distance from unmanned aerial vehicle 300 to trees and other obstacles for purposes of maneuvering unmanned aerial vehicle 300; paragraph [94-95], Vian discloses that multiple images 406 are obtained and can be utilized in combination with other measurement data for generating distance measurements and generating accurate data for avoiding obstacles, wherein the state information is distance); and 72Client Ref No. 2014F0228 US-4 Attorney Docket No. 00203.1235.0211S 
control the movable object to avoid the target based on the information of the target (paragraph [87], Vian discloses that after identification of obstacles, the processor 310 with level of intelligence unit 324 can instruct the UAV to move accordingly by altering the route of travel to avoid the obstacle by using the obstacle information 332 obtained by element 306, and in fig.3, note that processor 310 is interactively coupled to the propulsion system 304 with a two-way arrow for permitting the processor to influence the propulsion of the UAV; paragraph [89], Vian discloses an obstacle avoidance and navigational algorithm can be applied to utilize the obstacle information 332 to ascertain a route for the UAV to avoid obstacles).
Vian does not disclose the plurality of imaging devices including a first imaging device arranged at an upper surface of a body of the movable object and a second imaging device arranged at a lower surface of the body, each of the first imaging device and the second imaging device having a field of view greater than 150 degrees.  However, Hollinger teaches the plurality of imaging devices including a first imaging device arranged at an upper surface of a body of the movable object and a second imaging device arranged at a lower surface of the body (paragraph [397], fig.25, Hollinger discloses a flying disc shaped movable object with top view 2500 and bottom view 2510, wherein top view 2500 shows flying disc shaped movable object has a camera aperture 2502, and bottom view 2510 has a camera aperture 2512, and that the upper camera aperture 2502 and lower camera aperture 2512 benefit from the advantages disclosed for camera apertures 2403 and 2404 of fig.24 for capturing a spherical image for ascertaining a panoramic view), each of the first imaging device and the second imaging device having a field of view greater than 150 degrees (paragraph [164], Hollinger discloses that a single 360 degree image capture camera can capture a 360 degree panoramic image, wherein paragraph [397], fig.25, Hollinger discloses a flying disc shaped movable object with top view 2500 and bottom view 2510, wherein top view 2500 shows flying disc shaped movable object has a camera aperture 2502, and bottom view 2510 has a camera aperture 2512, and that the upper camera aperture 2502 and lower camera aperture 2512 benefit from the advantages disclosed for camera apertures 2403 and 2404 of fig.24 for capturing a spherical image for ascertaining a panoramic view).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian and Hollinger together as a whole for capturing images of the environment (Hollinger’s paragraph [40]).
Vian and Hollinger do not disclose determine an environment type of an environment surrounding the movable object, and identify a target based on the plurality of images and the environment type. However, Li teaches determine an environment type of an environment surrounding the movable object (paragraph [16], Li discloses information processing system 102 for processing information obtained surrounding the environment of the moving object or vehicle, and paragraph [23], Li discloses that various environmental types can be determined by environmental processor 136), and identify a target based on the plurality of images and the environment type (paragraph [24], discloses environment factors/conditions, ODS (object detection system) identify appropriate appearance models for an object template 130 and/or images 122 captured by imaging system 106 to optimize the ODS detector 104 with respect to environmental factors/conditions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger and Li together as a whole for sensing the environment in order to utilize applicable conditions for capturing the ambience of the scene.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 2014/0163781), Hollinger (US 2013/0250047) and Li (US 2013/0101157) in view of Tauchi (US 2017/0106750).
Regarding claim 13, Vian, Hollinger and Li do not disclose wherein controlling the movable object to avoid the target includes, in response to the distance being within a threshold range: initiating an obstacle avoidance program; and generating a warning signal.  However, Tauchi teaches wherein controlling the movable object to avoid the target (paragraph [36], Tauchi discloses the distance between the movable object versus the obstacle is detected and calculated, and paragraph [42], Tauchi discloses automatic acceleration and deceleration, and automatic steering control of vehicle is performed relative to detection of obstacle and for obstacle avoidance) includes, in response to the distance being within a threshold range (paragraph [36], Tauchi discloses the distance between the movable object versus the obstacle is detected and calculated, and paragraph [42], Tauchi discloses automatic acceleration and deceleration, and automatic steering control of vehicle is performed relative to detection of obstacle and for obstacle avoidance): initiating an obstacle avoidance program (paragraph [36], Tauchi discloses the distance between the movable object versus the obstacle is detected and calculated, and paragraph [42], Tauchi discloses automatic acceleration and deceleration, and automatic steering control of vehicle is performed relative to detection of obstacle and for obstacle avoidance); and generating a warning signal (paragraph [120], Tauchi discloses the display control unit 19 displays a notification warning icon image for warning about the obstacle near the movable object or vehicle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger, Li and Tauchi together as a whole for enabling the detection and precise vehicular maneuvers while generating warning to properly notify user of potential collisions so as to avoid destruction of vehicle or movable object.
Regarding claim 14, Vian, Hollinger and Li do not disclose wherein the warning signal includes at least one of a haptic signal, a visual signal, or an auditory warning.  However, Tauchi teaches wherein the warning signal includes at least one of a haptic signal, a visual signal, or an auditory warning (paragraph [120], Tauchi discloses the display control unit 19 displays a notification warning icon image for warning about the obstacle near the movable object or vehicle for visually signaling the potential collision with an obstacle, also paragraph [112], Tauchi discloses that a voice output device or an auditory warning can be implemented to warn the user of a potential collision with an obstacle).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger, Li and Tauchi together as a whole for enabling the detection and precise vehicular maneuvers while generating warning to properly notify user of potential collisions so as to avoid destruction of vehicle or movable object.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vian (US 2014/0163781), Hollinger (US 2013/0250047) and Li (US 2013/0101157) in view of Mays (US 2016/0129999).
Regarding claim 17, Vian, Hollinger and Li do not disclose wherein at least one of the first imaging device or the second imaging device is coupled to the movable object via a coupling that permits rotational movement of the at least one of the first imaging device or the second imaging device relative to the movable object. However, Mays teaches wherein at least one of the first imaging device or the second imaging device is coupled to the movable object via a coupling that permits rotational movement of the at least one of the first imaging device or the second imaging device relative to the movable object (paragraph [47], Mays discloses that camera 216 can be placed on a gimbal support on the unmanned aerial vehicle 200 for rotational movement up to 360 degrees movement).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger, Li and Mays together as a whole for providing flexible camera movement so as to ascertain images clearly in any position or angle.  
Regarding claim 18, Vian, Hollinger and Li do not disclose wherein the rotational movement of the at least one of the first imaging device or the second imaging device is controlled remotely by user input.  However, Mays teaches wherein the rotational movement of the at least one of the first imaging device or the second imaging device is controlled remotely by user input (paragraph [47], Mays discloses that camera 216 can be placed on a gimbal support on the unmanned aerial vehicle 200 for rotational movement, wherein there is a human machine interface for inputting user commands for controlling the movements of the camera).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger, Li and Mays together as a whole for providing flexible camera movement so as to ascertain images clearly in any position or angle.  
Regarding claim 19, Vian, Hollinger and Li do not disclose wherein the rotational movement of the at least one of the first imaging device or the second imaging device is controlled autonomously.  However, Mays teaches wherein the rotational movement of the at least one of the first imaging device or the second imaging device is controlled autonomously (paragraph [47], Mays discloses that camera 216 can be placed on a gimbal support on the unmanned aerial vehicle 200 for rotational movement, and paragraph [64], Mays discloses that unmanned aerial vehicle 200 with camera 216 can be autonomously controlled or navigated for taking or acquiring images of the environment).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vian, Hollinger, Li and Mays together as a whole for providing flexible camera movement so as to ascertain images clearly in any position or angle.  
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488